FILED
                            NOT FOR PUBLICATION                             MAY 17 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SATNAM SINGH RANDHAWA,                           No. 07-71830

              Petitioner,                        Agency No. A072-171-361

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 15, 2011
                               Seattle, Washington

Before: KLEINFELD, TASHIMA, and SILVERMAN, Circuit Judges.


       Satnam Singh Randhawa, a native and citizen of India, petitions for review

of the Board of Immigration Appeals’s (BIA) dismissal of his appeal of an

Immigration Judge’s (IJ) denial of his application for adjustment of status. The IJ

found Randhawa statutorily ineligible under 8 U.S.C. § 1255(d) because he had


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
previously been admitted under a K-1 visa but had failed to marry his sponsoring

American fiancée. The BIA affirmed, finding that 8 C.F.R. § 1245.2(a)(1)(ii)

clarified the procedures for arriving aliens in removal proceedings and nullified

Randhawa’s argument that Bona v. Gonzales, 425 F.3d 663 (9th Cir. 2005), would

allow for his adjustment of status.




      Randhawa’s argument, that he was an “arriving alien” when he returned to

the United States in 2000 under advance parole, does not address the problem that

the application for adjustment was never allowable under subsection 1255(d).

Randhawa’s citations to case law are inapposite because they do not address this

specific bar established by Congress in the Immigration Marriage Fraud

Amendments of 1986. Kalal v. Gonzales, 402 F.3d 948 (9th Cir. 2005), thus

controls. Kalal specifically rejected a petitioner’s attempt to avoid the subsection

1255(d) bar to admission because her formal status was, like Randhawa’s,

erroneously changed in the interim. Id. at 952.




      Randhawa’s alternative argument, that he should be treated as an alien who

was inspected and admitted into the United States in 2000, fails because he had

been granted advance parole at the time. Because of this, he was deemed to have


                                          2
not yet been “admitted” into the United States, and his situation is still analogous

to the petitioner’s in Kalal. We applied subsection 1255(d) in that case to foreclose

the petitioner from adjusting her status under subsection 1244(i). Id. It applies to

Randhawa’s case, as well. Randhawa’s is an unusual and close case, but even

unpublished decisions of the BIA are entitled to a degree of deference under

Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944). See United States v. Mead

Corp., 533 U.S. 218, 227–28 (2001); Edu v. Holder, 624 F.3d 1137, 1143 (9th Cir.

2010). We give Skidmore deference to the BIA’s decision in this case, applying

the statute and regulations to a factual context in which they are ambiguous.




      Finally, Randhawa waived his argument that the BIA erred in concluding he

had not adequately brought the issue of voluntary departure to the attention of the

IJ. His entire argument on voluntary departure consists of only two conclusory

sentences without any reasoning or citation to authority. See Indep. Towers of

Wash. v. Washington, 350 F.3d 925, 929–30 (9th Cir. 2001). “A bare assertion of

an issue does not preserve a claim.” D.A.R.E. Am. v. Rolling Stone Magazine,

270 F.3d 793, 793 (9th Cir. 2001). The claim for voluntary departure is

consequently waived.




                                           3
The petition for review is therefore DENIED.




                                 4